Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a stationary bobbin including a continuous looped winding trough; a vehicle including a frame and being movably coupled to the stationary bobbin and configured to: traverse the bobbin; and while traversing the bobbin, continuously dispense continuous electrical conductor material into the continuous looped winding trough, whereby a plurality of coils of the electrical conductor material are placed in the winding trough.  Claims 2-18 are allowable by virtue of their dependence from claim 1. 
Claim 19 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of steps set forth including traversing of a stationary bobbin by a vehicle, wherein the bobbin includes a continuous looped winding trough configured to receive the electrical conductor material; and while the vehicle is traversing the stationary bobbin, continuously dispensing the electrical conductor material from the vehicle into the looped winding trough, whereby a plurality of coils of the electrical conductor material are placed in the winding trough.  Claims 20-34 are allowable by virtue of their dependence from claim 19. 
Claim 35 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of steps set forth including supporting the bobbin above a fixed base in a stationary position; manufacturing a winding vehicle, wherein the vehicle includes a frame and is configured to continuously dispense continuous electrical conductor material; movably coupling the vehicle to the bobbin such that the vehicle is configured to continuously dispense the electrical conductor material into the winding trough as the vehicle traverses the bobbin along the winding trough.

Parker teaches a system for winding electrical conductor material (BNL direct wind production of a serpentine style octupole coil [wound electrical conductor material]; Fig. 1), comprising: a bobbin including a continuous looped winding trough (wrapped substrate on a support tube [bobbin] and then bonded the coil pattern to this substrate...With this setup, pictured in Fig. 1, a coil pattern is put on the tube without an intermediate transfer step...a conductor pattern [continuous looped winding trough] was bound to a flexible substrate sheet; Fig. 1; Pg. 1; Col. 2, Lns. 8-13;see also Pg. 1; Col. 1, Lns. 4-5); a vehicle including a frame and configured to: traverse the bobbin (Pattern bonding was done using a winding head [vehicle] supported in a gantry [frame] that traversed the length of the tube; Fig. 1; Pg. 1; Col. 2, Lns. 9-11); and while traversing the bobbin, continuously dispense continuous electrical conductor material into the continuous looped winding trough (a coil pattern is put on the tube without an intermediate transfer step. During the course of winding the conductor stays in place because both the substrate and the insulated conductor are b-stage epoxy coated. Conductor is paid out [continuously dispensed continuous electrical conductor material into the continuous looped winding trough], ultrasonically heated, and by rapidly cooling through conduction the copper in the conductor under the winding head for a temporary conductor to substrate bond; Fig. 1; Pg. 1; Col. 2, Lns. 12-19), whereby a plurality of coils of the electrical conductor material are placed in the winding trough (The HERA-II IR design called for many overlapping, multi-functional coils of different field multipolarities; Fig. 1; Pg. 1; Col. 2, Lns. 1-2).
Hoxit teaches a system for winding electrical conductor material (a precision coil winding machine; Title), comprising: a stationary bobbin including a continuous looped winding trough (The coil assembly 1 comprises a bobbin 2 having a coil supporting surface 3 of square cross-section surrounding the winding axis; Figs. 1-3; Col. 3, Lns. 52-54); a fly head including a frame and being movable relative to the stationary bobbin and configured to: traverse the bobbin (The winding of wire on bobbin 2 at the winding station is begun by causing the fly head to pass wire 10 through start cavity 6 on the bobbin...As the flyhead begins to revolve, its lineal or traverse position relative to the bobbin is such that the end pulley 17’ initially wraps the wire around the bobbin next to flange 4; Fig. 4; Col. 4, Lns. 26-37); and while traversing the bobbin, continuously dispense continuous electrical conductor material into the continuous looped winding trough, whereby a plurality of coils of the electrical conductor material are placed in the winding trough (The controlled spin and traverse of the flyhead then proceeds to lay down close wound turns side-by-side at mathematically predetermined positions, as indicated for a few turns at 10b in the first layer (FIG. 3). As previously explained, in a rectangular bobbin such as illustrated, the entire traverse equal to one nominal wire width (plus tolerance) per turn occurs during the 90' wrap around the fourth panel of the bobbin's coil supporting surface, and there is
no traverse or lineal displacement of the fly head during the 270' wrap around the other three panels; Figs. 1-4; Col. 4, Lns. 36-47).

Wu teaches a system for winding electrical conductor material, comprising: a bobbin including a continuous looped winding trough; a wire dispensing mechanism configured to: traverse the bobbin; and while traversing the bobbin, continuously dispense continuous electrical conductor material into the continuous looped winding trough, whereby a plurality of coils of the electrical conductor material arc placed in the winding trough (We designed and fabricated a subscale quadrupole coil (see Fig. 12)... The NbTi conductor as described in Table 6 was used. The groove size is 2 x 5 mm for ten turns of conductor as shown in Fig. 6 (a). Same method of coil placement in grooves as CERN’s was adapted. Figure 13 shows the process of winding 10 turns of wires into grooves. After winding, assembly, splicing, vacuum impregnation and wiring, the coil was successfully energized to design current without any quench; Figs. 12-14; Pg. 7, Lns. 5-11).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Tseng et al discloses a transformer having multi-trough winding sections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/